139 U.S. 548 (1891)
In re INGALLS, Petitioner.
No number.
Supreme Court of United States.
Submitted March 16, 1891.
Decided March 23, 1891.
ORIGINAL.
Mr. de Lagnel Berier for petitioners submitted on his brief. Mr. Edward D. McCarthy also filed a brief for petitioners.
*549 Mr. George W. Van Slyck for Elizabeth A.L. Hyatt, opposing.
PER CURIAM.
This is an application for a writ of error made to the court in session, under the apprehension on the part of counsel that it was directed to be so presented. We have, therefore, considered it, with the result that the writ must be denied. Dale Tile Mfg. Co. v. Hyatt, 125 U.S. 46; Walter A. Wood Co. v. Skinner, ante, 293.
We wish it to be distinctly understood that in future no such application will be entertained, except when a Justice of this Court, upon consideration of the record, has deemed it proper under special circumstances to endorse thereon a request that counsel be permitted to proceed in that way.
Writ refused.